A review of the record indicates that there was sufficient evidence to support the jury’s verdict (see, People v Walstatter, 53 NY2d 871; People v Gebert, 118 AD2d 799, 801; People v Griffith, 80 AD2d 590, 591).
In addition, we find that the trial court correctly refused to charge the jury concerning the crime of sexual abuse in the third degree (Penal Law § 130.55), as a lesser included offense of the counts charging sodomy in the first degree (Penal Law § 130.50 [1], [2]; see, People v Wheeler, 67 NY2d 960). Moreover, the trial court did not err in refusing to charge the crime of sexual misconduct (Penal Law § 130.20 [2]) as a lesser included offense of the counts charging sodomy in the first degree (Penal Law § 130.50 [1], [2]; see, People v Aglio, 112 AD2d 440; cf. People v McEaddy, 30 NY2d 519).
We have considered the defendant’s other contentions and find them to be either unpreserved for appellate review or without merit. Lazer, J. P., Niehoff, Lawrence and Kooper, JJ., concur.